Title: To James Madison from John Morrow, 2 March 1809
From: Morrow, John
To: Madison, James



Sir
House of Representatives March 2 1809

I have received a letter from Capt. George Hite of Jefferson County Virginia, stating his intention to apply for an appointment for his son Robert in some of the civil departments of the government of the United States, and requesting me to inform him if any opening should take place wherein his said son could get employment.
It appears that Mr. Hite, for reasons he has mentioned, did not contemplate that his letter would be laid before You Sir, nor am I sure that he will approve the measure, but as I will have no opportunity to make the enquiry he has requested, being shortly to leave the City, and presuming that a number of appointments will soon be made, and particularly that of Secretary for the Illinois Territory, lately created, I have thought it most advisable to inclose said letter, and to request that Robert Hite may be considered an applicant for the aforesaid appointment of Secretary, or for some other appointment in the government which may be worthy of his acceptance. I am acquainted with this young man, and believe that his Father has not overrated his merits, and should he meet your approbation and succeed in his wishes, he will, as well as his Father and myself, be highly gratified. I am Sir with great regard Your Most Obt. Hble. Sert. 

John Morrow

